Citation Nr: 0425011	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  97-26 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1968.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a May 1997 decision by the RO 
which, in part, denied service connection for PTSD.  In 
August 1998, a hearing was held at the RO before the 
undersigned member of the Board.  

In January 1999, the Board promulgated a decision which 
denied service connection for PTSD, and the veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In August 1999, the Court 
granted a joint motion to vacate and remand the January 1999 
Board decision.  In April 2000, the Board remanded the appeal 
to the RO for additional development consistent with the 
order of the Court.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  Objective evidence of an in-service stressor has not been 
demonstrated.  

4.  The veteran does not currently have PTSD as a result of 
his period of active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), referred 
to as Pelegrini II, the Court essentially held that VA must 
provide notice "upon receipt" and "when" mandate that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) § 3.159 because an initial AOJ adjudication 
had already occurred.  For the reasons enumerated below, 
there is no indication that there is any prejudice to the 
veteran by the order  of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

In this case, the rating action of May 1997 was issued prior 
to the enactment of VCAA.  The Board concludes that 
information and discussions as contained in the May 1997 
rating decision, the March 1998 statement of the case, the 
April 2000 Board remand, the April 2001 letter to the 
veteran, and the March 2004 supplemental statement of the 
case (SSOC) have provided him with sufficient information 
regarding the applicable regulations.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefits sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  In a letter received in 
June 2001, the veteran reported that he had no additional 
evidence to submit and that all of the information that he 
had was in the claims file.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be secured by 
the veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 2002).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2002); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Factual Background

The veteran's service personnel records show his military 
occupational specialties while stationed in Vietnam  from 
September 1966 to September 1967 were as a supply handler and 
OM heavy equipment repairman.  The veteran was not authorized 
to wear the Combat Infantryman's Badge and did not receive 
any awards or decorations denoting combat.  

The service medical records show no complaints, treatment, 
abnormalities, or diagnosis referable to any psychiatric 
problems during military service.  On a Report of Medical 
History for separation from service in December 1967, the 
veteran specifically denied any frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, or nervous trouble of any sort.  The veteran's 
psychiatric status was normal and no pertinent abnormalities 
were noted on examination at that time.  

The veteran made no mention of any psychiatric problems on 
his original application for VA benefits received in March 
1980, on application in February 1981, or when examined by VA 
in January 1981.  At that time, the examiner indicated that 
the veteran was quiet, cooperative, and well oriented and did 
not appear to be unduly tense.  

Additional private medical records received in May 1980, 
showed that the veteran was treated from 1975 to 1980, 
primarily for back problems.  There were no complaints, 
abnormalities, or diagnosis referable to any psychiatric 
problems.  

The first mention of any psychiatric problem was with the 
filing of this claim in November 1996.  

Private medical records received in December 1996, show that 
the veteran was treated for various maladies on numerous 
occasions from 1970 to 1980.  The records do not reflect any 
complaints, abnormalities, or diagnosis referable to any 
psychiatric problems.  

When examined by VA in January 1997, the veteran reported 
that he witnessed major combat situations, but did not have 
to use a weapon.  He saw body parts, blood running out of 
body bags, fire fights every night, small children starving, 
dying, and getting killed.  He said that he was shot at by 
snipers when driving his truck route at night, and felt 
guilty about coming back alive.  Since returning from home, 
he experienced nightmares of being killed or killing others 
and felt as though he was sometime back in Vietnam.  He felt 
bad about many things that happened in Vietnam which he did 
not want to talk about because it was very painful.  He 
admitted to a history of excessive drinking and craved 
alcohol, but denied any withdrawal problems.  He reported 
that he had never been treated for his alcohol problems and 
denied any prior or current psychiatric treatment.  The 
diagnoses included chronic PTSD and alcohol abuse, 
continuous.  

A decision by the Social Security Administration, received in 
January 1997, showed that the veteran was found totally 
disabled due to a back disorder in March 1993, effective from 
January 13, 1992.  

A letter from the veteran's wife in January 1997 described 
his physical and mental problems related to chronic back 
pain, she also noted that certain smells or sounds reminded 
him of Vietnam.  

Private medical records from Cumberland River Comprehensive 
Care Center, reflect that the veteran was treated on 
occasions from December 1997 to January 2001.  A treatment 
note in December 1997 indicated that the veteran had symptoms 
of PTSD manifested by interrupted sleep, irritability, 
startled reaction, nightmares, and intrusive memories.  The 
diagnosis was deferred, and the veteran was referred to a 
substance abuse counselor.  A subsequent noted later in 
December included the diagnoses of PTSD and alcohol abuse.  

Private medical records dated in January 1998, show that the 
veteran reported that he killed two women in Vietnam and that 
he was bothered by these two incidents more than anything 
else.  He also reported running over a Vietnamese soldier who 
he thought had held a gun to his head.  He saw body bags 
everyday and saw people who were maimed.  He denied using 
drugs until he went to Vietnam.  He also reported that he 
beat one woman to death after she left him by himself for a 
while in a tunnel after he had been drinking heavily while in 
Vietnam.  

The veteran testified at a personal hearing before the 
undersigned member of the Board in August 1998, that he was 
bothered primarily by two incident in Vietnam.  While talking 
to a young women one day on the side of the road, he was 
accosted by several South Vietnamese soldiers, one of whom 
held a gun to his head and threatened to kill him.  This 
happened about a couple of months after he arrived in 
Vietnam.  (T p.25).  The other incident involved him running 
over an old lady who was riding her bike along the road 
sometime in January or February 1967.  The veteran reported 
that no one was with him at the time and that he never 
reported it or told anyone about the incident.  He also 
mentioned that he ran over a South Vietnamese soldier who was 
also riding a bike along a road about five months later.  He 
said that he stopped and got out and seeing that the soldier 
was not dead, got back into his vehicle and drove off.  He 
hoped that the soldier was dead, "but he wasn't."  (T p. 
22-23).  He testified that he saw fire fights nearly every 
night from a distance, but never saw or knew anyone who was 
killed.  

In a letter received in December 1999, the veteran reported 
that he requested a transfer from his unit in January 1967, 
about a week or so after he had been accosted by the South 
Vietnamese soldiers.  He requested a second transfer in July 
1967, and said that at that time, he believed that he could 
make a difference if he was transferred to a combat unit.  He 
enclosed the originals and copies of the transfer requests 
and disposition letters.  

A letter from a fellow soldier, received in January 2000, 
indicated that he served with the veteran in Vietnam.  He 
recalled watching firefights on the headquarters post located 
on a hill above his unit almost nightly, and of watching 
helicopters and vehicles delivering the dead and wounded to a 
hospital across the road from his unit.  He remember riding 
with the veteran in a truck on a crowded road in Vietnam 
sometime during the first week of June 1967.  A South 
Vietnamese soldier was riding his bicycle in front of the 
truck and would not get out of the way.  Then suddenly, the 
veteran hit the man and kept on going.  When he asked the 
veteran why he hit the man, the veteran replied that he 
"owed him that" for something that happened earlier.  When 
he looked back, the soldier was not moving.  

A letter from another soldier who served with the veteran in 
Vietnam was to the effect that he remembered the hospital 
that was across the road from his base unit and watching the 
dead and wounded being brought in.  He also recalled watching 
the fire fights on the mountain outside the camp at night.  

A letter from the Director, U.S. Armed Service Center for 
Research of Unit Records (USASCRUR), dated in July 2003, 
included a copy of the Unit History for the 387th 
Transportation Company.  The unit was established in Vietnam 
in September 1966, initially working with other units in a 
stevedoring capacity.  It began its own operations on the 
first of October and worked 24 hours a day 7 days a week.  
Combat actions in which the 387th participated were very few 
during 1967, as it was a support group and its combat 
requirements were of an internal nature.  No serious combat 
incidents arose in 1967.  

Analysis

In adjudicating a claim for service connection for PTSD, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressors occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  Id.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  
Zarycki, at 98.  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the veteran 
consists of diagnoses of PTSD by private and VA health care 
providers, and the veteran's assertions that he was exposed 
to stressors in service.  However, the diagnoses were based 
entirely on the veteran's self-described history of events in 
service.  Furthermore, the health care providers did not 
offer any discussion or analysis for their conclusions.  An 
opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of the stressor.  Similarly, the 
veteran's lay testimony regarding stressors is insufficient, 
standing alone, to establish service-connection.  Moreau v. 
Brown, 9 Vet. App. 389 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1995).  

In the instant case, the veteran does not claim nor does the 
evidence show that he engaged in combat with the enemy or 
that his claimed stressors are combat related.  As a general 
matter, the ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99 
(October 18, 1999).  The veteran testified in August 1998 
that he was not directly involved in actual combat and that 
he did not witness the death or wounding of any GI's while in 
Vietnam.  (T-p. 29).  He reported seeing dead and wounded 
being brought to a hospital which was located on the other 
side of the road from his compound, but did not describe any 
incident in which he was personally involved or was in close 
proximity to the injured.  

The record shows that he was not awarded any medals for 
valor.  Since he did not engage in combat with the enemy, his 
bare allegations of service stressors are insufficient; the 
stressors must be corroborated by official service records or 
other credible supporting evidence.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 (1994).  

After review of all of the evidence of record, the Board 
finds that the veteran's assertions concerning his claimed 
stressors in service are not credible.  For example, when he 
was first treated by private health care providers in 
December 1997, the veteran reported that the incident that 
bothered him the most from Vietnam was beating a woman to 
death, apparently because she left him alone in a tunnel.  He 
also mentioned that he killed another woman, but did not 
elaborate.  Given the obvious significance of this event, one 
would expect the veteran to have told other health care 
providers about this incident.  Yet, he has never mentioned 
it again.  While fear of criminal prosecution might explain 
his reluctance to discuss this matter, it is rather doubtful 
as he now claims to have committed other criminal acts, 
including killing an old woman on a bicycle and intentionally 
running down a South Vietnamese soldier.  

Furthermore, veteran testified that none of the claimed 
stressors occurred in the presence of others.  He testified, 
unequivocally, that he was alone and that he never told 
anyone that he ran over an old women or a South Vietnamese 
soldier.  However, he now asks the Board to accept a 
statement from a fellow soldier who claims not only to have 
witnessed the latter event, but to have been riding in the 
vehicle at the time of the incident, as evidence confirming 
the stressor.  Given the inconsistencies between the two 
accounts of the incident, the Board is disinclined to accept 
the witness's statement as truthful.  Specifically, the 
veteran testified that after he ran over the soldier, he 
stopped and got out of his vehicle and saw that the soldier 
was not dead [though he wished he was], then got back in and 
drove away.  (T p22).  This is in sharp contrast the to 
witnesses account in which he reported that the veteran ran 
over the soldier and kept on driving.  When he looked back, 
the soldier was not moving.  

Similarly, the Board notes that the veteran also reported to 
the VA examiner that he was shot at by snipers while driving 
trucks.  However, he has never repeated this assertion.  In 
fact, when asked at the hearing whether he was ever in an 
area that was attacked, the veteran stated that he "saw" 
firefights and sniper fire nearly every night on the 
headquarters compound on the hill above his post, but that he 
never saw anyone wounded or killed in action.  Although other 
soldiers have corroborated the veteran's account of having 
watched fire fights on the nearby headquarters post, the unit 
history report indicated that there were no serious combat 
incidents during the time frame that the veteran was in 
Vietnam.  

The inconsistencies in the veteran's statements concerning 
his claimed stressors raises serious questions as to his 
credibility.  Moreover, his description of stressors in 
Vietnam do not involve any particular event that can be 
verified through USASCRUR.  Although he claims to have had 
problems related to his Vietnam experiences since service, he 
never mentioned any such problems on his original application 
for VA benefits in March 1980 or February 1981, when examined 
by VA in January 1981, when seen by private medical care 
providers from 1970 to 1980, or at any time prior to the 
filing of this claim.  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated medical opinions 
that alleged PTSD had its origins in service.  This is 
particularly true where there has been a considerable passage 
of time between punitive stressful events recounted by a 
veteran and the onset of alleged PTSD.  Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 
(1991).  

While the veteran asserts that he has PTSD that is 
attributable to service, he, as a lay person, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In summary, the Board finds the veteran's assertions 
regarding his Vietnam experiences are not credible.  
Additionally, there is no medical evidence of a diagnosis of 
PTSD based on any recognized stressor and the constellation 
of symptoms associated with that disorder.  Inasmuch as there 
is no credible supporting evidence to corroborate the 
occurrence of the alleged stressors, the claim must be 
denied.  


ORDER

Service connection for PTSD is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



